
	
		II
		112th CONGRESS
		1st Session
		S. 1885
		IN THE SENATE OF THE UNITED STATES
		
			November 17, 2011
			Mr. Heller introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To provide for a temporary extension of unemployment
		  insurance, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Responsible Unemployment Extension
			 Act.
		2.Extension of
			 unemployment insurance provisions
			(a)In
			 general(1)Section 4007 of the
			 Supplemental Appropriations Act, 2008 (Public Law 110–252; 26 U.S.C. 3304 note)
			 is amended—
					(A)by striking January 3,
			 2012 each place it appears and inserting January 3,
			 2013;
					(B)in the heading for subsection (b)(2), by
			 striking january 3,
			 2012 and inserting january 3, 2013;
			 and
					(C)in subsection (b)(3), by striking
			 June 9, 2012 and inserting June 8, 2013.
					(2)Section 2005 of the Assistance for
			 Unemployed Workers and Struggling Families Act, as contained in Public Law
			 111–5 (26 U.S.C. 3304 note; 123 Stat. 444), is amended—
					(A)by striking January 4,
			 2012 each place it appears and inserting January 4,
			 2013; and
					(B)in subsection (c), by striking
			 June 11, 2012 and inserting June 11, 2013.
					(3)Section 5 of the Unemployment
			 Compensation Extension Act of 2008 (Public Law 110–449; 26 U.S.C. 3304 note) is
			 amended by striking June 10, 2012 and inserting June 9,
			 2013.
				(b)FundingSection
			 4004(e)(1) of the Supplemental Appropriations Act, 2008 (Public Law 110–252; 26
			 U.S.C. 3304 note) is amended—
				(1)in subparagraph (F), by striking
			 and at the end; and
				(2)by inserting after
			 subparagraph (G) the following:
					
						(H)the amendments
				made by section 2(a)(1) of the Responsible
				Unemployment Extension Act;
				and
						.
				(c)Effective
			 dateThe amendments made by this section shall take effect as if
			 included in the enactment of the Tax Relief, Unemployment Insurance
			 Reauthorization, and Job Creation Act of 2010 (Public Law 111–312).
			3.Rescission of
			 unspent Federal funds to offset loss in revenues
			(a)In
			 generalNotwithstanding any other provision of law, of all
			 available unobligated funds, $44,000,000,000 in appropriated discretionary
			 funds are hereby rescinded.
			(b)ImplementationThe
			 Director of the Office of Management and Budget shall determine and identify
			 from which appropriation accounts the rescission under subsection (a) shall
			 apply and the amount of such rescission that shall apply to each such account.
			 Not later than 60 days after the date of the enactment of this Act, the
			 Director of the Office of Management and Budget shall submit a report to the
			 Secretary of the Treasury and Congress of the accounts and amounts determined
			 and identified for rescission under the preceding sentence.
			(c)ExceptionThis
			 section shall not apply to the unobligated funds of the Department of Defense,
			 the Department of Veterans Affairs, or the Corps of Engineers.  
			
